Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

 	Claims 31-52 are pending and examined.

Claim Objections
	Claims 49 and 50 are objected to because the recitation of “the polynucleotide according to claim 1” more than once is redundant and unnecessary. It is suggested that the 2nd, 3rd, and 4th recitation of  “according to claim 31” be deleted. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 32 and 36-50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 that depends from claim 31 recites “wherein the polynucleotide also comprises a sequence complete complementary to the polynucleotide sequence that is complete complementary to the polynucleotide sequence that is at least 99% identical to a fragment of SEQ ID NO: 1 that is at least 121 nucleotides in length”. However, claim 31 already recites “wherein the polynucleotide comprises a polynucleotide sequence that is at least 121 nucleotides in length, wherein when the coleopteran insect pest ingests a double-stranded RNA comprising at least one strand complementary to the polynucleotide sequence, the growth of the coleopteran insect pest is inhibited”. Therefore, claim 32 does not further limit claim 31.  Claim 36 and 49-50, depending from claim 31, recites “…wherein the silencing  element is a double-stranded RNA region,……and one strand of which comprises  or consists of a nucleotide sequence at least partially complementary to a target sequence within a target gene and the target gene comprises the polynucleotide sequence according to claim 31”.  However, claim 31 already recites “….wherein the polynucleotide comprises a polynucleotide sequence that is at least 121 nucleotides in length, wherein when the coleopteran insect pest ingests a double-stranded RNA comprising at least one strand complementary to the polynucleotide sequence, the growth of the coleopteran insect pest is inhibited. Therefore, claim 36 and dependents do further limit claim 31. Similarly, claim 37 recites “the silencing element comprises or consists of a sequence of at least 15, 17, 19 or 21 consecutive nucleotides complementary to…”. However, claim 31 already recites “….wherein the polynucleotide comprises a polynucleotide sequence that is at least 121 nucleotides in length, wherein when the coleopteran insect pest ingests a double-stranded RNA comprising at least one strand complementary to the polynucleotide sequence. In addition, the polynucleotide sequence that “comprises or consists of” of claims 36-39 and 49-50 does not further limit the polynucleotide sequence of claim 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
	
Allowable Subject Matter
	Claims 31, 33-35 and 51-52 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662